Citation Nr: 1328151	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  12-17 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for major depressive disorder, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran in July 2012 requested to be afforded a hearing to be conducted at the RO by a Veterans Law Judge.  In June 2013 he withdrew this hearing request.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On a VA Form 21-4138, received in December 2008, the Veteran indicated that he had applied for benefits from the Social Security Administration (SSA) for his claimed conditions.  It is unclear whether the claimed benefits were age-related, retirement benefits, disability benefits, or Supplemental Security Income (SSI).  The RO did not attempt to obtain any SSA records.  Regardless of the status or ultimate determination of the application, VA's duty to obtain any relevant records obtained or developed in conjunction with a SSA claim remains unaffected.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  On remand, an effort should be made to clarify if SSA records pertaining to the Veteran, including medical records, are available.

Here, while the Veteran has been afforded VA examinations concerning the claimed disorders (see reports dated in November 2008, and December 2008 addendum), the VA medical opinions obtained are inadequate because, while the respective medical examiners provided nexus opinions as to the question of whether the claimed disorders were secondarily related to the Veteran's service-connected pilonidal cyst surgery residuals, the opining VA medical professionals did not address the question of whether there was a direct relationship between the Veteran's claimed disorders and his active duty and did not address whether the service-connected pilonidal cyst residuals aggravated any of the three disorders for which the Veteran now seeks service connection.  Thus, new examinations are required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

On remand, all VA medical treatment records dated since December 2012 (date of the most recent medical records shown to exist within Virtual VA) should be associated with the claims file.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his back, leg and psychiatric disorders since service.  After securing the necessary release, the RO should obtain these records including any VA treatment records dated from December 2012 through the present.  

2.  Contact the SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.  

3.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of the claimed low back, bilateral leg and psychiatric disorders.  The Veteran's claims file must be made available to the examiners for review.  

Based on the examination and review of the record, the respective examiners should answer the following:

(a)  Identify all currently diagnosed low back, bilateral leg and/or psychiatric disorders.  

(b)  For each currently diagnosed disorder, is it at least as likely as not that the disorder is the result of active service or any incident therein, or, in the alternative, had its onset in service? 

(c)  For each currently diagnosed disorder, is it at least as likely as not that the disorder is aggravated by the Veteran's service-connected pilonidal cysts disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back, bilateral leg, and/or psychiatric disorder present (i.e., a baseline) before the onset of the aggravation. 

A complete rationale must be provided for any opinion offered.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  To help avoid future remand, the RO/AMC must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the development requested above has been completed to the extent possible and after conducting any additional development, the RO/AMC should review the record and adjudicate the Veteran's claims.  If these claims remain denied in any respect, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



